Citation Nr: 0213255	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  98-04 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for regional ileitis, 
status post resection with ileocecal anastomosis and ileal 
stricture, and cholecystectomy with ascites, currently rated 
as 30 percent disabling.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

E.  Pomeranz, Associate Counsel

INTRODUCTION

The appellant had active military service from March 1963 to 
August 1964. 

Service connection for regional ileitis was granted in a May 
1967 rating decision of the Department of Veterans Affairs 
(VA) Regional Office in Cleveland, Ohio (the RO).  A 
noncompensable disability rating was assigned.  In an October 
1995 RO rating decision, a 20 percent disability rating was 
assigned. 

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of an October 1997 rating action by the RO 
which granted a temporary 100 percent evaluation under 38 
C.F.R. § 4.30, from May 8, 1997 to June 30, 1997, for 
convalescence following abdominal surgery.  The RO further 
determined that the appellant's 20 percent rating for his 
service-connected digestive condition was to be reinstated 
from July 1, 1997.    

In November 1997, the appellant filed a Notice of 
Disagreement (NOD), contending that his assigned 20 percent 
rating for his service-connected regional ileitis was not 
high enough for the amount of disability that his digestive 
condition caused him.  A Statement of the Case (SOC) was 
issued in January 1998, and the appellant submitted his 
substantive appeal (VA Form 9) in January 1998.  The 
appellant testified before a hearing officer at the RO in May 
1998.  

In a February 1999 Supplemental Statement of the Case (SSOC), 
the RO increased the appellant's rating for his service-
connected digestive condition from 20 percent to 30 percent 
disabling.  In AB v. Brown, 6 Vet. App. 35 (1993), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that on a claim for an original or increased rating, the 
veteran will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and it follows that 
such a claim remains in controversy where less than the 
maximum benefit available is awarded.  In this case, the 
appellant has continued to express disagreement with the 
assigned disability rating.

On July 15, 2002, the appellant testified, via 
videoconferencing equipment, before the undersigned Board 
member.   

Other matters 

During the July 2002 hearing, the appellant's representative 
raised the issues of entitlement to an increased rating for 
the appellant's service-connected postoperative cataracts and 
entitlement to service connection for a lung disability and 
an esophagus disorder, both claimed as secondary to 
medication taken for the service-connected digestive 
disorder.  These issues have not been developed for appellate 
consideration and they are referred to the RO for appropriate 
action.


FINDING OF FACT

The appellant's service-connected regional ileitis, status 
post resection with ileocecal anastomosis and ileal 
stricture, and cholecystectomy with ascites, is shown to be 
manifested by frequent bowel movements, diarrhea, anemia, and 
abdominal pain and swelling, which result in total 
occupational impairment.    


CONCLUSION OF LAW

The criteria for a 100 percent disability evaluation for 
regional ileitis, status post resection with ileocecal 
anastomosis and ileal stricture, and cholecystectomy with 
ascites, have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7323 (2002).    





REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant is seeking an increased disability rating for 
his service-connected 
regional ileitis, status post resection with ileocecal 
anastomosis and ileal stricture, and cholecystectomy with 
ascites, currently rated as 30 percent disabling.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)].  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45, 620 (August 29, 2001) [to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].




Duty to notify

Under the VCAA, VA has a duty to notify the claimant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim.  See VCAA § 3(a), 114 
Stat. 2096, 2096-97 [now codified as amended at 38 U.S.C.A. 
§§ 5102, 5103 (West Supp. 2001)].  On receipt of a claim for 
benefits VA will notify the veteran of the evidence that is 
necessary to substantiate the claim.  VA will also inform the 
veteran which information and evidence, if any, that he is to 
provide and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  VA will also request that 
the veteran provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159; see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA, 
as interpreted by the United States Court of Appeals for 
Veterans Claims (the Court) in the Quartuccio decision, have 
been satisfied with respect to the issue addressed in this 
decision.  

The appellant has been provided with information concerning 
the law and regulations and what evidence is required of him 
in a January 1998 Statement of the Case and a Supplemental 
Statement of the Case in February 1999.  During the July 2002 
videoconference hearing, the kinds of evidence which were 
needed were discussed, and the appellant was advised that he 
had a period of 90 days to submit additional evidence in 
support of his claim.  Specifically, the appellant was given 
the opportunity to submit the results from a gastrointestinal 
(GI) series which was to be conducted later that month.  On 
July 29, 2002, the Board received medical records from the 
St. Joseph Health Center.  The records include the results 
from the appellant's GI series.  

It is clear from the presentation made by the appellant and 
his very able representative at the July 2002 videoconference 
that they are fully aware of the law, VA's obligations, and 
the appellant's obligations under the VCAA.

Thus, the Board concludes that the discussions in the rating 
decisions, the statement of the case, the supplemental 
statements of the case, the appellant's testimony at his 
personal hearing and before the undersigned Board Member, via 
a video conference, and in the letters sent to the appellant 
from the RO during the course of the appeal have in effect 
informed him of the information and evidence that would be 
needed to substantiate his claim.  See 38 U.S.C.A. § 5103 
(West Supp. 2002).  
Accordingly, although the appellant did not receive a 
specific letter referencing the VCAA, the provisions of the 
VCAA pertaining to notice have been effectively satisfied. 

Duty to assist

Under the new legislation, VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002).  VA's duty includes 
making efforts to obtain service medical records, if relevant 
to the claim; other relevant records pertaining to service; 
VA medical records; and any other relevant records held by 
any other source.  The claimant is also required to provide 
the information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim. 
See 38 C.F.R. § 3.159.  

In the instant case, the evidence of record shows that the 
appellant underwent a VA gastrointestinal examination in 
August 1998.  In addition, the RO has received private 
medical records from the St. Joseph Riverside Hospital, dated 
in March 1977, private medical statements from F.N., M.D., 
dated in April 1995 and February 1997, private medical 
records from the St. Joseph Health Center, from February 1995 
to December 1997, February to March 2002, and from July 2002, 
operative reports from the St. Joseph Health Center, dated in 
April and May 1998, and private medical statements from 
R.A.H., M.D., dated in November 1997 and June 1998.   

The additional evidence referred to in the appellant's July 
2002 video conference hearing has been received, and there is 
no indication that there are additional documents that have 
not been obtained and that would be pertinent to the present 
claim. 

In light of the above, the Board concludes that the appellant 
has had a VA examination pertinent to his service-connected 
digestive disorder, and there is no indication that there are 
additional documents that have not been obtained and that 
would be pertinent to the present claim.  The appellant has 
been accorded the opportunity to present evidence and 
argument in support of the claim, including at a personal 
hearing at the RO in May 1998 and at a video conference 
hearing before the undersigned Board Member in July 2002.  

Relevant law and regulations

Disability ratings - in general

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155;  38 C.F.R. 
§§ 3.321(a), 4.1.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2002).  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficient to identify the disease and the resulting 
disability and above all, coordination of the rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).   

Although the evaluation of a service-connected disability 
requires a review of the appellant's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Specific schedular criteria

The RO has rated the appellant's service-connected digestive 
disorder as 30 percent disabling under Diagnostic Code 7319 
[irritable colon syndrome [(spastic colitis, etc.)]  A 
maximum schedular rating of 30 percent is provided where 
there is severe irritable bowel syndrome, with diarrhea, or 
alternative diarrhea and constipation, with more or less 
constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic 
Code 7319 (2002).  

As will be discussed below, the appellant's gastrointestinal 
disability may also be rated as ulcerative colitis under 
38 C.F.R. § 114, Diagnostic Code 7323.  A 30 percent 
evaluation is appropriate for moderately severe ulcerative 
colitis, with frequent exacerbations.  For severe impairment, 
with numerous attacks a year and malnutrition, and with the 
individual's health being only fair during remissions, a 60 
percent rating is to be assigned.  Pronounced ulcerative 
colitis, resulting in marked malnutrition, anemia, and 
general debility, or with serious complication as liver 
abscess warrants a 100 percent evaluation.  38 C.F.R. 
§ 4.114, Diagnostic Code 7323 (2002).  




Analysis

The appellant maintains that his current rating is not high 
enough in light of the disability that his digestive disorder 
causes him.  He indicates that due to his digestive disorder, 
he suffers from frequent diarrhea, abdominal pain and 
bloating, 10 to 15 pound weight gains and losses, and 
fatigue.  In this regard, lay statements are considered to be 
competent evidence when describing symptoms of a disease.  
However, symptoms must be viewed in conjunction with the 
objective medical evidence of record.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

Assignment of diagnostic code

The maximum schedular rating of 30 percent has been assigned 
under Diagnostic Code 7319.  The Board has therefore 
considered whether the appellant's service-connected 
disability could be rated under another diagnostic code which 
provides for a potentially higher rating.  

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic 
Code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  Therefore, the Board has considered 
whether another rating code is "more appropriate" than the 
one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).  

The medical and other evidence of record makes it clear that 
the appellant has Crohn's disease.  "Crohn's disease is 'a 
chronic granulomatous inflammatory disease of unknown 
etiology, involving any part of the gastrointestinal tract', 
Dorland's Illustrated Medical Dictionary 480 (28th ed. 
1994)".  Meyer v. Brown, 9 Vet. App. 425, 427 (1996).  The 
Board finds that the appellant's service-connected digestive 
disorder is more consistent with the application of 
Diagnostic Code 7323, ulcerative colitis, another disorder of 
the colon that can produce some symptoms similar to those 
reported by the appellant.

Schedular rating

In applying the law to the existing facts, and for reasons 
discussed immediately below, the Board finds that the 
probative and persuasive evidence of record supports the 
assignment of a 100 percent rating for regional ileitis, 
status post resection with ileocecal anastomosis and ileal 
stricture, and cholecystectomy with ascites, under Diagnostic 
Code 7323.  

The evidence of record shows that the appellant has undergone 
numerous surgeries in relation to his digestive disorder.  
Private medical records from St. Joseph Riverside Hospital 
show that in March 1977, the appellant underwent a resection 
of the terminal ileum, cecum, and mid-portion of the 
ascending colon.  The post-operative diagnosis was of acute 
small bowel obstruction, secondary to a chronic regional 
enteritis, with induration and perforation.  In addition, 
private medical records from St. Joseph Health Center reflect 
that in May 1997, the appellant underwent an exploratory 
laparotomy, lysis of adhesions, and resection of the distal 
ileum, and right colectomy with end-to-end anastomosis.  The 
post-operative diagnosis was of recurrent colon disease at 
the distal ileum and ileocecal junction, with obstruction and 
sealed off perforation.  A surgical pathology report, dated 
in May 1997, identified the segment of bowel removed as 
inflammatory bowel disease.  Moreover, an operative report 
from the St. Joseph Health Center, dated in December 1997, 
shows that at that time, the appellant was diagnosed with 
chronic calculus cholecystitis, status post bowel resection 
for Crohn's disease, with reducible umbilical hernia.  The 
appellant underwent a laparoscopic cholecystectomy, 
intraoperative cholangiogram, laparoscopic lysis of 
adhesions, and umbilical hernia repair.  His postoperative 
diagnosis was of chronic calculus cholecystitis, 
postoperative adhesions, umbilical hernia, and normal 
intraoperative cystic duct cholangiogram.  A surgical 
pathology report, dated in December 1997, identified a 
gallbladder specimen as chronic cholecystitis and 
cholelithiasis.  The report also identified umbilical hernia 
contents as "segments of lobulated mature adipose tissue, 
clinically hernia contents."

The evidence of record shows that due to the appellant's 
service-connected digestive disorder, he suffers from 
frequent bowel movements, diarrhea, fatigue, and abdominal 
pain and swelling.  In a private medical statement from Dr. 
N., dated in February 1997, Dr. N. indicated that in the last 
three years, the appellant had experienced significant 
abdominal bloating, often with severe abdominal distention, 
and had restricted his diet to soft foods in order to 
minimize his symptoms.  The appellant also reported frequent 
diarrhea.  In addition, in a statement dated in June 1998, 
Dr. H. reported that the since the appellant's May 1998 small 
bowel resection, he had continued to experience abdominal 
pain on a chronic basis.  According to Dr. H., some of the 
other things that hindered the appellant on a daily basis 
included the following: swelling, 10 to 15 pound weight gains 
and losses, and lower back pain. 

The Board further notes that in the appellant's July 2002 
video conference hearing, he testified that when his Crohn's 
disease "acted up" and he had frequent bouts of diarrhea, 
he suffered from abdominal cramping.  (Transcript (T.) at 
page (pg.) 10).  He noted that he took medication, including 
Prednisone, to stop the diarrhea, but that as a result, he 
became constipated.  (Id.).  According to the appellant, he 
also suffered from fatigue due to his Crohn's disease.  (T. 
at pg. 13).  

The evidence of record also indicates that the appellant's 
service-connected digestive disorder has rendered him unable 
to obtain and retain substantially gainful employment.  In 
this regard, the Board observes that the appellant has 
indicated that he last worked in July 1995 as a road 
inspector for a state Department of Transportation.  In his 
July 2002 video conference hearing, he testified that his 
digestive disorder had interfered with his ability to perform 
his job as a construction inspector.  (T. at pg. 19).  He 
stated that because of his digestive disorder, he could not 
drive, and he had difficulty walking long distances to work 
sites for inspection.  (Id.).  The appellant also noted that 
there were no bathroom facilities close by, and that he was 
not currently working.  (Id.).  

The Board observes that in the June 1998 statement from Dr. 
H., Dr. H. stated that the appellant had trouble 
driving/riding in a car for it caused diarrhea (often with 
blood) and pains in his lower back and abdomen.  Dr. H. 
further indicated that the appellant was being treated with 
low-dose maintenance steroids, but frequently required 
escalating doses secondary to acute exacerbations and 
excruciating pain.  Thus, it was Dr. Hart's opinion that the 
appellant had severe Crohn's disease and that due to his 
Crohn's disease, he was totally disabled and unable to obtain 
gainful employment.

The Board recognizes that in the appellant's August 1998 VA 
examination, the appellant weighed 182 pounds.  The Board 
further notes that private medical records from St. Joseph 
Medical Center reflect that in July 2002, the appellant 
underwent a small bowel series which was interpreted as 
showing normal residual distal small bowel, status post 
multiple colonic surgeries, without any evidence for 
strictures or fistula.  In addition, although the records 
from St. Joseph Medical Center show that in March 2002, the 
appellant was diagnosed with anemia, there is no evidence of 
a diagnosis of malnutrition in the record.  Moreover, there 
are no clinical findings of symptoms associated with any 
liver abnormality.  However, in light of the appellant's 
symptoms related to his Crohn's disease, including anemia, 
frequent diarrhea and significant abdominal bloating, often 
with severe abdominal distention, as well as Dr. H.'s opinion 
that due to the appellant's Crohn's disease, he was totally 
disabled and unable to obtain gainful employment, it is the 
Board's determination that a 100 percent rating more 
adequately approximates the current level of impairment 
attributable to the service-connected digestive disorder.  
See 38 C.F.R. §§ 4.7, 4.21.  Although it is clear that the 
appellant does not meet all of the criteria which are 
required for a 100 percent rating, it is the Board's opinion 
that the benefit of the doubt rule is for application with 
respect to the matter of the assignment of a 100 percent 
rating.  See 38 C.F.R. §§ 3.102, 4.3.  Therefore, a 100 
percent rating is assigned under Diagnostic Code 7323 for the 
appellant's service-connected regional ileitis, status post 
resection with ileocecal anastomosis and ileal stricture, and 
cholecystectomy with ascites.  

Extraschedular rating

In the January 1998 Statement of the Case, the RO considered 
the application of 38 C.F.R. § 3.321(b) with respect to the 
assignment of an extraschedular rating.  In light of the 
Board assignment of a 100 percent schedular rating, the 
assignment of an extraschedular rating is rendered moot.  


ORDER

A 100 percent rating for regional ileitis, status post 
resection with ileocecal anastomosis and ileal stricture, and 
cholecystectomy with ascites, is granted, subject to the 
applicable laws and regulations concerning the payment of 
monetary benefits.  



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

